UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation (Exact name of registrant as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Alexander Road, Building Two, Suite Princeton, New Jersey (Address of Principal Executive Offices) (609) 987-1513 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒ Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☒ Yes ☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☒ No Indicate thenumber of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: There were 32,032,753 issued and outstanding shares of the issuer’s common stock, $.01 par value per share, on May 13, 2016. TABLE OF CONTENTS PAGE # PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as of March 31, 2016 and December 31, 2015 (unaudited) 1 Condensed Statements of Operations and Comprehensive Income for the Three MonthsEnded March 31, 2016 and 2015 (unaudited) 2 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 (unaudited) 3 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item6. Exhibits 13 Signatures 14 Part I Financial Information Item 1 Financial Statements Mikros Systems Corporation Condensed Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ 2,249,425 $ 2,858,655 Receivables on government contracts 405,882 431,012 Prepaid expenses and other current assets 89,455 59,205 Total current assets 2,744,762 3,348,872 Property and equipment Equipment 95,693 95,693 Furniture & fixtures 16,394 16,394 Less: accumulated depreciation ) ) Property and equipment, net 37,659 41,830 Intangible assets 127,383 127,383 Less: accumulated amortization ) ) Intangible assets, net 110,286 115,571 Deferred tax assets 213,167 214,548 Total assets $ 3,105,874 $ 3,720,821 Liabilities and shareholders' equity Current liabilities: Accrued payroll and payroll taxes $ 235,661 $ 574,019 Accounts payable and accrued expenses 125,877 377,928 Accrued warranty expense 331,370 359,654 Deferred revenue 26,250 24,000 Total current liabilities 719,158 1,335,601 Long-term liabilities 116,100 117,436 Total liabilities 835,258 1,453,037 Redeemable series C preferred stock par value $.01 per share, authorized 150,000 shares, issued and outstanding 5,000 shares (involuntary liquidation value - $80,450) 80,450 80,450 Shareholders' equity: Preferred stock, series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding 1,102,433 shares (involuntary liquidation value - $1,102,433) 11,024 11,024 Preferred stock, convertible, par value $.01 per share, authorized 2,000,000 shares, issued and outstanding 255,000 shares (involuntary liquidation value - $255,000) 2,550 2,550 Preferred stock, series D, par value $.01 per share, 690,000 shares authorized, issued and outstanding (involuntary liquidation value - $1,518,000) 6,900 6,900 Common stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 32,032,753 and 32,025,753 shares, respectively 320,328 320,258 Capital in excess of par value 11,632,648 11,631,732 Accumulated deficit ) ) Total shareholders' equity 2,190,166 2,187,334 Total liabilities and shareholders' equity $ 3,105,874 $ 3,720,821 See Notes to Unaudited Condensed Financial Statements 1 Mikros Systems Corporation Condensed Statements of Operations and Comprehensive Income (Loss) Three Months Ended, March 31, Contract Revenues $ 987,929 $ 2,476,039 Cost of sales 324,328 1,461,905 Gross margin 663,601 1,014,134 Expenses: Engineering 323,913 422,415 General and administrative 336,148 322,023 Total expenses 660,061 744,438 Income from operations 3,540 269,696 Other income: Interest 1,449 93 Net income before income taxes 4,989 269,789 Income tax expense 3,143 129,000 Net income $ 1,846 $ 140,789 Income per common share - basic $ - $ - Basic weighted average number of shares outstanding 32,030,138 31,947,753 Income per common share - diluted $ - $ - Diluted weighted average number of shares outstanding 35,608,255 35,553,766 See Notes to Unaudited Condensed Financial Statements 2 Mikros Systems Corporation Condensed Statements of Cash Flows Three months ended March 31, March 31, Cash flows from operating activities Net income $ 1,846 $ 140,789 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 9,456 1,785 Deferred tax expense 1,381 30,000 Share-based compensation expense 636 681 Changes in assets and liabilities: Decrease in receivables on government contracts 25,130 399,456 (Increase) in prepaid expenses and other current assets ) ) Decrease in accrued payroll and payroll taxes ) ) Decrease in accounts payable and accrued expenses ) ) Increase (Decrease) in accrued warranty expense ) 29,900 Increase in deferred revenue 2,250 - Decrease in long-term liabilities ) ) Net cash (used in) provided by operating activities ) 134 Cash flows from investing activities: Purchase of property and equipment - ) Net cash used in investing activities: - ) Cash flows from financing activities: Exercise of stock options 350 - Net cash provided by investing activities: 350 - Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period 2,858,655 1,161,634 Cash and cash equivalents, end of period $ 2,249,425 $ 1,159,075 Supplement cash flow information: Cash paid during the period for income taxes $ 44,500 $ 7,900 See Notes to Unaudited CondensedFinancial Statements 3 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Note 1 – Basis of Presentation The financial statements included herein have been prepared by Mikros Systems Corporation (the “Company”) pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. In the opinion of the Company’s management, the accompanying unaudited interim condensed financial statements contain all adjustments, consisting solely of those which are of a normal recurring nature, necessary to present fairly its financial position as of March 31, 2016, and the results of its operations for the three months ended March 31, 2016 and 2015 and cash flows for the three months ended March 31, 2016 and 2015. Changes in the Company’s stockholders’ equity from December 31, 2015 to March 31, 2016 are a result of share-based compensation expense of $636, proceeds received upon the exercise of options of $350, and net income of $1,846. Interim results are not necessarily indicative of results for the full fiscal year. Note 2 – Recent Accounting Pronouncements There have been no developments to recently issued accounting standards, including the expected dates of adoption and estimated effects on the Company’s condensed financial statements, from those disclosed in the Company’s 2015 Annual Report on Form 10-K Note 3 – Significant Accounting Policies Revenue Recognition The Company is engaged in research and development contracts with the federal government to develop certain technology to be utilized by the U.S. Department of Defense (“DoD”). The contracts are cost plus fixed fee contracts and revenue is recognized on the basis of such measurement of partial performance as will reflect reasonably assured realization or delivery of completed articles. Fees earned under the Company’s contracts may also be accrued as they are billable, under the terms of the agreements, unless such accrual is not reasonably related to the proportionate performance of the total work or services to be performed by the Company from inception to completion. Under the terms of certain contracts, fixed fees are not recognized until the receipt of full payment has become unconditional, that is, when the product has been delivered and accepted by the federal government. Backlog represents the estimated amount of future revenues to be recognized under negotiated contracts as work is performed. The Company’s backlog includes future Adaptive Diagnostic Electronic Portable Testset (“ADEPT”) units to be developed and delivered to the federal government. The Company recognizes revenue as it relates to the license of software when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price is fixed or determinable, and collection is probable. The sale and/or license of software products and technology is deemed to have occurred when a customer either has taken possession of or has access to take immediate possession of the software or technology. Software license agreements include post-contract customer support ("PCS"). For the Company’s software and software-related multiple element arrangements, where customers purchase both software related products and software related services, the Company uses vendor-specific objective evidence (“VSOE”) of fair value for software and software-related services to separate the elements and account for them separately. VSOE exists when a company can support what the fair value of its software and/or software-related services is based on evidence of the prices charged when the same elements are sold separately. VSOE of fair value is required, generally, in order to separate the accounting for various elements in a software and related services arrangement. The Company has established VSOE of fair value for the majority of the PCS, professional services, and training. Given the limited number of sales related to this software, and the fact that the Company does not sell the PCS element separately, there is no VSOE currently available to bifurcate the PCS element from the contract. In accordance with ASC 985-605-25-10a, the fees earned from sale of licenses to which the only undelivered element is the PCS, are recognized ratably over the life of the contract. Revenues from the sale of software licenses for the three months ended March 31, 2016 and 2015 were $27,750 and $0, respectively. At March 31, 2016 and December 31, 2015, deferred revenues amounted to $26,250 and $24,000, respectively. 4 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Unbilled revenue reflects work performed, but not billed at the time, per contractual requirements. As of March 31, 2016 and December 31, 2015, the Company had unbilled revenues of $60,636 and $60,857, respectively which are recorded within receivables on government contracts in the Company’s balance sheet. Billings to customers in excess of revenue earned are classified as advanced billings, and shown as a liability. As of March 31, 2016 and December 31, 2015, there were $0 and $125,157, respectively, of advanced billings. Warranty Expense The Company provides a limited warranty, as defined by the related warranty agreements, for its production units. The Company’s warranties require the Company to repair or replace defective products during such warranty period. The Company estimates the costs that may be incurred under its warranty and records a liability in the amount of such costs at the time product revenue is recognized. Factors that affect the Company’s warranty liability include the number of units sold, expected and anticipated rates of warranty claims, and cost per claim. The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the amount as necessary. During the three months ended March 31, 2016 and 2015, the Company recognized a net warranty (recovery) expense, which is a component of the Company’s cost of sales of $(20,801) and $29,900, respectively. Since the inception of the ADEPT IDIQ contract in March 2010, the Company has delivered 189 ADEPT units. As of March 31, 2016, there are 26 ADEPT units that remain under the limited warranty coverage. The following table reflects the reserve for product warranty activity as of March 31, 2016 and December 31, 2015: March 31, December 31, Beginning balance $ 359,654 $ 33,500 Provision for product warranty - 434,000 Product warranty expirations ) ) Product warranty costs paid ) ) Ending balance $ 331,370 $ 359,654 Research and Development Expense Research and Development expenditures for research and development of the Company's products are expensed when incurred, and are included in general and administrative expenses. The Company recognized research and development costs of $20,897 and $1,544 for the three months ended March 31, 2016 and 2015, respectively. Intangible Assets The majority of the Company’s intangible assets is a license acquired during 2015. In July 2015, the Company purchased certain software products, intellectual property and related assets from VSE Corporation. The primary software programs purchased were the Prognostics Framework (PF) and Diagnostic Profiler (DP) programs. The Diagnostic Profiler software is used worldwide by several multinational companies for optimized maintenance of diverse product lines. The Diagnostic Profiler is also used by the US Air Force for depot test programs, and Prognostics Framework is used by the US Army for several missile defense systems. Licenses are amortized using a straight-line method over their estimated life of six years. For the three months ended March 31, 2016 and 2015, amortization expense related to the Company’s license amounted to $5,250 and $0, respectively, and is included in general and administrative expenses on the Statements of Operations and Comprehensive Income. 5 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Note 4 – Income Per Share Net income per common share information is computed using the two-class method. Under the two-class method, basic net income per common share is computed by dividing the net income attributable to common stockholders by the weighted average number of shares of common stock outstanding during the period. The table below sets forth the calculation of the percentage of net earnings allocable to common shareholders under the two-class method: Three Months Ended, March 31, Basic earnings per common share: Net income allocable to common shareholders 1,846 140,789 Portion allocable to common shareholders % % Net income allocable to common shareholders 1,831 139,663 Weighted average basic shares outstanding 32,030,138 31,947,753 Basic income per common share $ - $ - Dilutive earnings per common share: Net income allocable to common shareholders 1,831 139,663 Add: undistributed earnings allocated to participating securities 15 1,126 Numerator for diluted earnings per common share 1,846 140,789 Weighted average shares outstanding - basic 32,030,138 31,947,753 Diluted effect: Stock options 14,000 28,000 Unvested restricted stock units 1,818 15,714 Conversion equivalent of dilutive Series B Convertible Preferred Stock 3,307,299 3,307,299 Conversion equivalent of dilutive Convertible Preferred Stock 255,000 255,000 Weighted average dilutive shares outstanding 35,608,255 35,553,766 Diluted income per common share $ - $ - The table below sets forth the calculation of the percentage of net earnings allocable to common shareholders under the two-class method: Three Months Ended, March 31, Numerator: Weighted average participating common shares 32,030,138 31,947,753 Denominator: Weighted average participating common shares 32,030,138 31,947,753 Add: Weighted average shares of Convertible Preferred Stock 255,000 255,000 Weighted average participating shares 32,285,138 32,202,753 Portion allocable to common shareholders % % 6 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Diluted net income per share for the three months ended March 31, 2016 and 2015 does not reflect the following potential common shares, as the effect would be antidilutive. Three Months Ended, March 31, Stock options 610,000 610,000 Note 5 – Income Tax Matters The Company conducts an on-going analysis to review its net deferred tax asset and the need for a related valuation allowance. As a result of this analysis and the actual results of operations, the Company has decreased its net deferred tax assets by $1,381 and $30,000 during the three months ended March 31, 2016 and 2015, respectively. The change in deferred tax assets is attributable to the reversal of various book/tax differences. utilization of income tax attributes, primarily federal net operating losses, as the Company anticipates annual earnings from operations to continue. At March 31, 2016, the Company estimated its annual effective tax rate for 2016 to be 63.0%. The Company recognized a tax expense of $3,143 for the three months ended March 31, 2016 primarily due to expected net income for the remainder of 2016. At March 31, 2016, the difference from the expected federal income tax rate is attributable to state income taxes and certain permanent book-tax differences. Note 6 – Share-Based Compensation During the three months ended March 31, 2016, the Company did not issue any stock option awards. During the three months ended March 31, 2016, 7,000 options were exercised for proceeds of $350. The Company recognized stock-based compensation expense for stock options of $35 and $37 for the three months ended March 31, 2016 and 2015, respectively. As of March 31, 2016, there were outstanding options to purchase 624,000 shares of common stock. The intrinsic value of the options as of March 31, 2016 is $840. As of March 31, 2016, there were 44,000 restricted stock awards outstanding. The Company recognized stock-based compensation expense for restricted stock of $601 and $644 for the three months ended March 31, 2016 and 2015, respectively. As of March 31, 2016, there was $1,083 of unrecognized stock-based compensation expense related to restricted stock awards outstanding. 7 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” These forward- looking statements are not guarantees and are subject to known and unknown risks, uncertainties and assumptions about us that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward- looking statements include: changes in business conditions; a decline or redirection of the U.S. defense budget; the termination of any contracts with the U.S. Government; changes in our sales strategy and product development plans; changes in the marketplace; continued services of our executive management team; our limited marketing experience; competition between us and other companies seeking Small Business Innovative Research (“SBIR”) grants; competitive pricing pressures; market acceptance of our products under development; delays in the development of products; our ability to adequately integrate our new software offerings into our business model; and statements of assumption underlying any of the foregoing, as well as other factors set forth under the caption “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2015 filed with the Securities and Exchange Commission. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the foregoing. We assume no duty to update or revise our forward-looking statements. Item 2.Management’s Discussion and Analysis of Financial Position and Results of Operations. Mikros Systems Corporation (the “Company”, “we” or “us”) designs and manufactures software, hardware and electronic systems used to maintain complex distributed systems. Examples of such systems include defense equipment such as radars and combat systems, and commercial and industrial applications such as printing presses, power distribution and utility systems, and Federal Aviation Administration systems. Over the past decade, ourprincipal customer has been the U.S. Department of Defense, primarily the U.S. Navy. We provide the following two key systems to the Navy for maintenance of radars and combat systems: ● ADEPT®, the Adaptive Diagnostic Electronic Portable Testset, is a PC-based maintenance automation workstation used to maintain the Navy’s premier AN/SPY-1 phased array radar on cruisers and destroyers; and ● ADSSS, the ADEPT Distance Support Sensor Suite, is a Condition-Based Maintenance (CBM) system used to monitor Combat System Elements (CSEs) onboard the Littoral Combat Ship (LCS). More recently, we acquired certain software and related assets from VSE Corporation. The software is used in our Prognostics Framework® (PF) and Diagnostic Profiler®(DP) productsto analyze maintenance data collected from target systems, optimize maintenance procedures, and predict failures. These products provide software capabilities which complement our maintenance hardware products (ADEPT and ADSSS), and allow us to provide complete hardware/software solutions for advanced maintenance, particularly of complex distributed systems. Now that we have a complete hardware/software solution for advanced maintenance, we are expanding into commercial and industrial markets. Product Portfolio Adaptive Diagnostic Electronic Portable Testset (ADEPT®) . ADEPT is an automated maintenance workstation designed to significantly reduce the time required to align the AN/SPY-1 Radar System aboard U.S. Navy Aegis cruisers and destroyers, while optimizing system performance and readiness. ADEPT Systems are currently deploying on all Aegis CG and DDG platforms to support the AN/SPY1 radar system. Since the system uses commercial instrument case and modules, ADEPT units can be modified to support both preventative maintenance and condition-based maintenance of other radars and complex electronic systems in military or commercial applications. In that regard, we have a service contract with the U.S. Navy to extend ADEPT to a second U.S. Navy radar system, the SPS-49. These services are expected to assist in optimizing performance for the Ballistic Missile Defense Mission. 8 Adaptive Distance Support Sensor Suite (ADSSS) . In 2013, we started development of ADSS for the Navy’s Littoral Combat Ship (“LCS”). ADSSS is a network-enabled system that can be configured to monitor multiple shipboard systems and report maintenance data onshore for further analysis to detect trends and predict failures. ADSSS provides an open architecture approach with industry standard hardware, and cybersecurity compliant software to acquire and process system operational and maintenance data. ADSSS fully automates the capture of system operation, environment and maintenance data to provide unattended operation. The system monitors key parameters and sends alert notifications when parameters move out of tolerance. Development of the production system is ongoing and initial shipboard testing is planned for late 2016. We expect ADSSS to be used on both variants of the LCS, currently planned to be at least 32 ships. ADSSS, with its remote monitoring and prognostics capabilities, has also generated interest in other ship classes, including Aegis, and we are currently pursuing several related opportunities. Diagnostic Profiler® . The Diagnostic Profiler® is an integrated development environment for developing diagnostic capabilities used in maintenance, embedded diagnostics and troubleshooting applications. The software provides diagnostic services to its host application, including fault call-outs, suggested “next best” test to further isolate faults, and direct maintenance actions. When additional faults are identified, the software prioritizes the fault call-outs by probability. The use of the diagnostic profiler eliminates the need for the development and maintenance of diagnostic flow charts and hard-coded text sequences. This reduces the effort required to correct bugs and design changes and over the life of the system, could result in significant cost savings. Prognostics Framework® . Prognostics Framework® is an analysis software for framework that implements real-time prognostics, diagnostics and status monitoring to support embedded prognostic applications, health management systems and condition-based maintenance applications. The Prognostics Framework software institutes an information framework that organizes relevant data related to: (i) the condition of the system; (ii) the system’s ability to perform required functions over specific time intervals; and (iii) the need for maintenance actions and repair parts. The Prognostics Framework has been used to implement a complete health management system on one of the first radar systems to require prognostics as a key element of its overall solutions. Other potential applications include complex computer networks, power generators, power supply, cooling and environmental systems. Government Contracts On March 18, 2010, we were awarded and entered into a multi-year IDIQ contract with the Naval Surface Warfare Center related to our ADEPT product. The contract provides for the purchase and sale of up to $26 million of ADEPT units and related engineering and logistics support. The initial term of the contract was five years, and in March 2015, the period of performance was extended through August 11, 2016. Substantially all of our revenue is attributable to our ADEPT product. In the past, we were generating revenues primarily from the production and delivery of ADEPT units. After executing the ADEPT program for five years, we now have contracts to do further R&D on ADEPT units to enhance functionality as well as provide other forms of support. We expect additional contract awards during the remaining term of the contract. In August 2013, we were awarded a $5.5 million service contract under our IDIQ contract to provide necessary research, development, and program management and implementation of improvements to ADEPT units. We received an initial commitment of $0.8 million under this service contract which was increased to $2.1 million in the first quarter of 2014. In January 2014, we were awarded a $0.5 million contract by the U.S. Navy that will extend the ADEPT system to a second Navy radar, the SPS-49 long-range air surveillance radar. During the second quarter of 2014, we were awarded four contracts collectively valued at approximately $1.0 million. Two of the awards are to support and improve our ADEPT product line by providing funding for continued training of Navy personnel and a new development effort to upgrade ADEPT instrumentation functions for data acquisition. The remaining two awards are to upgrade the ADSSS system for the Navy's new LCS. Under the first ADSSS contract, we will design a new portable maintenance device for shipboard use, working closely with the Naval Ship Systems Engineering Station (“NAVSSES”) office in Philadelphia, Pennsylvania. The second ADSSS award funds the installation of CBM equipment on the USS Fort Worth and continued shipboard testing. This "Pilot Program" extends our pilot installation of ADSSS on the USS Freedom, a project that was described by our Navy customer as "completely successful". In July 2014, we were awarded additional funding of $0.3 million under the current IDIQ contract to upgrade the capabilities of the first 66 ADEPT units currently deployed in the fleet. This effort involves installing a faster and more capable controller module and upgrading the Operating System software from Windows XP to Windows 7, and will be executed atour Largo, FL facility as units are returned for routine calibration. 9 In November 2014, we were awardeda contract valued at$0.1 million for technical support on the USS Fort Worth (LCS3) using the latest version of our ADSSSwhich will provide the SPS-75 Air Search Radar and Rolling Airframe (RAM) systems with Combat Systems (CS) Condition Based Monitoring (CBM) and Distance Support (DS) capability. In March 2015, the Navy also issued an additional contract for ADEPT General Engineering and Support, with initial funding of $0.1 million. This contract covers various technical tasking for deployed ADEPT systems, including logistics support, customer consultation and regularly scheduled team review meetings. In May 2015, we received a study contract valued at $30 thousand from Lockheed Martin Corporation, to start work with Lockheed Martin on Condition Based Maintenance for Aegis systems. In August 2015, we received contract award valued at approximately $0.2 million for the calibration of 45 additional ADEPT units. This is the seventh contract award of this type that we have received in support of the calibration effort. We also received two contracts in September 2015, for software development on the SLA-10B and SPQ-9B radars, totaling approximately $0.25 million. We have been tasked to define how the ADEPT tool can help support testing of the SPQ-9B system on Self Defense Test Ships (SDTS). In September 2015, we entered into a contract modification for our current service contract for LCS systems using the ADSSS, which added an additional $1.5 million for ongoing development. This funding will extend the program until September 30, 2016, and allow us to perform installations and support for the LCS classes. In March 2016, we received a contract award valued at approximately $0.15 million to provide Initial System Familiarization Training of the ADEPT system on all CG-47 and DDG-51 Class ships. The first event in Norfolk has already occurred, and a second event in San Diego is currently scheduled for May. In April 2016, we received three contracts to continue logistics support of the ADEPT maintenance automation workstation. A contract valued at approximately $0.3 million to provide ADEPT General Engineering and Support was awarded, along with two other logistics contracts to perform necessary updates, repair and calibration on the ADEPT units, totaling $0.25 million. Along with the contracts received for our ADEPT product, we received a follow on contract in the amount of $0.1 million, for technical support on the USS Fort Worth (LCS3) using the latest version of our ADSSS. It should be noted that contracting with the Federal government is a lengthy and complex process and that many factors could materialize that would negatively impact our ability to secure future contracts. In addition, our contracts with the Federal government contain unfavorable termination provisions and are subject to audit and modification. Key Performance Indicator As substantially all of our revenue is derived from contracts with the Federal government, our key performance indicator is the dollar volume of contracts awarded to us. Increases in the number and value of contracts awarded will generally result in increased revenues in future periods and, assuming relatively stable variable costs associated with our fulfilling such contracts, increased profits in future periods. The timing of such awards is uncertain as we sell to Federal government agencies where the process of obtaining such awards can be lengthy and at times uncertain. As the majority of our revenue in 2015, and expected revenue over the next nine months, is or will be from sales of ADEPT units under our IDIQ contract, continued generation of task orders and our ability to expand the market and potential customer base for ADEPT units will be a key indicator of future revenue. ADEPT units must be serviced and calibrated every two years. Accordingly, as we continue to increase the installed base of ADEPT units and expand the units to other radar systems, we expect to generate future recurring maintenance and service revenue. Outlook Our strategy for continued growth is based on continuing expansion of our defense business, plus new initiatives to market our advanced maintenance technology to commercial markets. First, we expect to continue expanding our technology base, backlog and revenue by continuing our active participation in the DoD SBIR program and bidding on projects that fall within our areas of expertise. These areas include electronic systems engineering and integration, radar systems engineering, combat/C4I (Command, Control, Communications, Computers & Intelligence) systems engineering, and communications engineering. We believe that we can utilize the intellectual property developed under our various SBIR awards to develop proprietary products, such as ADEPT, with broad appeal in both the government and commercial marketplace. Our state-of-the-art test equipment can be used by many commercial and governmental customers such as the Federal Aviation Administration, radio and television stations, cell phone stations, and airlines. Second, we will continue to pursue SBIR projects with the Department of Homeland Security, the U.S. Navy, and other government agencies. Third, we believe that through our marketing of products, such as ADEPT, we will develop key relationships with prime defense contractors. Our strategy is to develop these relationships into long-term, key subcontractor roles on future major defense programs awarded to these prime contractors. 10 In addition, our new commercial software offerings complement our hardware products and allow us to provide complete hardware/software solutions for advanced maintenance applications. We plan to provide “condition-based maintenance” systems for applications such as FAA radar surveillance and support systems, power distribution and utilities infrastructure, commercial shipping, and other “complex distributed systems.” Customers for these systems include major multinational corporations. We have received several repeat orders from these customers and continue to support their applications. In 2016, our primary strategic focus is to continue as a premium provider of R&D and product development services to the defense industry and expand our commercial business through marketing and sales of our Prognostics Framework and Diagnostic Profiler software products. From an operational prospective, we expect to focus substantial resources on generating purchase orders under the IDIQ contract for ADEPT units, expanding ADEPT to support other radar systems, including the SPS-49, and exploring commercialization opportunities. As the installed base increases, we expect additional and recurring revenue for calibration and other maintenance and support. Over the longer term, we intend to further develop advanced maintenance technologies and implement these technologies in products for deployment in defense applications and to expand into additional commercial applications. We believe that many of our core capabilities, remote monitoring, rugged systems, predictive maintenance and communications expertise, are applicable to other industries that work with complex distributed systems, such as utilities, communications and transportation systems. We are currently in discussions with certain industry participants regarding this initiative. During the past two fiscal years, the combination of spending caps, discretionary spending cuts, sequestration and further proposed reductions in defense spending has caused, and may in the future continue to cause, delays in funding certain projects. This may negatively impact our revenues and profits. Changes to Critical Accounting Policies and Estimates Our critical accounting policies and estimates are set forth in our Annual Report on Form 10-K for the fiscal year ended December 31, 2015. As of March 31, 2016, there have been no changes to such critical accounting policies and estimates. Results of Operations Three Months Ended March and We generated revenues of $987,929 during the three months ended March 31, 2016 compared to $2,476,039 during the three months ended March 31, 2015, a decrease of $1,488,110, or 60%. The decrease was primarily due to the completion of the production contracts for 64 ADEPT units in 2015 and significant delays in the award of several Navy contracts. We expect these contracts to be awarded later in 2016. Such delays are not uncommon in the current defense contracting environment and we may experience similar delays in future periods. Cost of sales consists of direct contract costs including labor, material, subcontracts, warranty expense for ADEPT units that have been delivered, travel, and other direct costs. Cost of sales for the three months ended March 31, 2016 was $324,328 compared to $1,461,905 for the three months ended March 31, 2015, a decrease of $1,137,577, or 78%. The decrease was primarily due to the completion of the production contracts for 64 ADEPT units in 2015. As a percentage of revenue, cost of sales decreased to 33% of revenues for the three months ended March 31, 2016 as compared to 59% of revenues for the three months ended March 31, 2015. The decrease was primarily due to the change of the mix of costs incurred in 2016. There were significant decreases in material purchases due to delays in receiving production contracts. There were slight increases in direct labor and subcontract costs related to engineering service contracts awarded in the first quarter of 2016. The majority of our engineering costs consist of (i) salary, wages and related fringe benefits paid to engineering employees, (ii) rent-related costs, and (iii) consulting fees paid to engineering consultants. As the nature of these costs benefit the entire organization and all research and development efforts, and their benefit cannot be identified with a specific project or contract, these engineering costs are classified as part of “engineering overhead” and included in operating expenses. Engineering costs for the three months ended March 31, 2016 were $323,913 compared to $422,415 for the three months ended March 31, 2015, a decrease of $98,502, or 23%. The decrease was primarily due to a decrease in consulting fees and incentive compensation expense. 11 General and administrative expenses consist primarily of salary, intellectual property, consulting fees and related costs, professional fees, business insurance, franchise tax, SEC compliance costs, travel, and unallowable expenses (representing those expenses for which the government will not reimburse us). General and administrative costs for the three months ended March 31, 2016 were $336,148 compared to $322,023 for the three months ended March 31, 2015, an increase of $14,125, or 4%. The increase was due primarily to increases in bid and proposal expenses, research and development expenses, and professional fees which were offset by decreases in incentive compensation and unallowable costs. At March 31, 2016, we estimated our annual effective tax rate for 2016 to be 63.0%. We recognized a tax expense of $3,143 for the three months ended March 31, 2016 primarily due to expected net income for the remainder of 2016. At March 31, 2016, the difference from the expected federal income tax rate is attributable to state income taxes and certain permanent book-tax differences. As of March 31, 2016, we had state net operating loss carryforwards of $112,981, which will begin expiring in 2033 if not utilized. We reported net income of $1,846 for the three months ended March 31, 2016 as compared to net income of $140,789 for the three months ended March 31, 2015. The decrease is primarily attributable to the decrease in revenues during the three months ended March 31, 2016. Liquidity and Capital Resources Since our inception, we have financed our operations through debt, private and public offerings of equity securities, and cash generated by operations. During the three months ended March 31, 2016, net cash used in operations was $609,580 compared to net cash provided by operations of $134 during the three months ended March 31, 2015. The decrease was primarily due a decrease in net income of $138,943 and the timing of receipts and payments related to our operating assets and liabilities. We currently do not have any outstanding loan or line of credit with any bank or financial institution. We believe our available cash resources and expected cash flows from operations will be sufficient to fund operations for the next twelve months. We do not expect to incur any material capital expenditures during the next twelve months. In order to pursue strategic opportunities, obtain additional SBIR contracts, or acquire strategic assets or businesses, we may need to obtain additional financing or seek strategic alliances or other partnership agreements with other entities. In order to raise any such financing, we anticipate considering the sale of additional debt or equity securities under appropriate market conditions. There can be no assurance, assuming we successfully raise additional funds or enter into business alliances, that we will remain profitable or continue to generate positive cash flow. Off-Balance Sheet Arrangements As of March 31, 2016, we did not have any relationships with unconsolidated entities or financial partners, such as entities often referred to as structured finance or special purpose entities, established for the purpose of facilitating off- balance sheet arrangements or other contractually narrow or limited purposes. As such, we are not materially exposed to any financing, liquidity, market or credit risk that could arise if we had engaged in such relationships. Item 4. Controls and Procedures. An evaluation of the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under the Securities Exchange Act of 1934) was carried out by us under the supervision and with the participation of our president, who serves as our principal executive officer and principal financial officer. Based upon that evaluation, our president concluded that as of March 31, 2016, our disclosure controls and procedures were effective to ensure (i) that information we are required to disclose in reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and (ii) that such information is accumulated and communicated to management, including our president, in order to allow timely decisions regarding required disclosure. There were no changes in our internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) or 15d- 15(f)) that occurred during the fiscal quarter ended March 31, 2016 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 12 PART II. OTHER INFORMATION Item 6. Exhibits No. Description Certification of principal executive officer and principal financial officer pursuant to Rules 13a-14(a) or 15d- 14(a) of the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes Oxley Act of 2002. Certification of principal executive officer and principal financial officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002. 101.INS XBRL Instance 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation 101.DEF XBRL Taxonomy Extension Definition 101.LAB XBRL Taxonomy Extension Labels 101.PRE XBRL Taxonomy Extension Presentation 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MIKROS SYSTEMS CORPORATION May 16, 2016 By: /s/ Thomas J. Meaney Thomas J. Meaney President and Chief Financial Officer 14
